IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 163 EM 2014
                              :
             Respondent       :
                              :
                              :
          v.                  :
                              :
                              :
PETER IN,                     :
                              :
             Petitioner       :


                                     ORDER


PER CURIAM
      AND NOW, this 11th day of December, 2014, the Petition for Leave to File a

Petition for Allowance Appeal Nunc Pro Tunc is DENIED.